IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CITY OF PALM BEACH                    NOT FINAL UNTIL TIME EXPIRES TO
GARDENS; FLORIDA                      FILE MOTION FOR REHEARING AND
MUNICIPAL INSURANCE                   DISPOSITION THEREOF IF FILED
TRUST AND FLORIDA
LEAGUE OF CITIES,                     CASE NO. 1D15-5539

      Appellants,

v.

MARK ZAKIAN,

      Appellee.


_____________________________/

Opinion filed October 19, 2016.

An appeal from an order of the Judge of Compensation Claims.
Timothy M. Basquill, Judge.

Date of Accident: December 22, 2013.

David M. Schweiger and Damian H. Albert of Johnson, Anselmo, Murdoch, Burke,
Piper & Hochman, PA, Fort Lauderdale, for Appellants.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellee.



PER CURIAM.

      In this workers’ compensation case, we affirm without discussion the first two

points on appeal, and write only to reverse the wholly conceded third issue, which
asserts that the Judge of Compensation Claims erred in awarding “payment of

medical bills attached to the petition for benefits . . . subject to the workers

compensation fee schedule.” Accordingly, that award is reversed.

      AFFIRMED in part, and REVERSED in part.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                                        2